--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.16

BONDS.COM GROUP, INC


2011 EQUITY PLAN


NOTICE OF STOCK OPTION GRANT


[__________]
[__________]
[__________]


You have been granted an option to purchase Common Stock of Bonds.com Group,
Inc., a Delaware corporation (the “Company”), as follows:
 

 
Board Approval Date:
[______]
       
Date of Grant:
[______]
       
Exercise Price per Share:
$[____]
       
Total Number of Shares Granted:   
[____]
       
Total Exercise Price:
$[____]
       
Type of Option:
Nonstatutory Stock Option
       
Expiration Date:
[______]
       
First Vest Date:
[______]
       
Vesting/Exercise Schedule:
[______]
       
Termination Period:
[______]
       
Transferability:
This Option may not be transferred.

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Bonds.com Group, Inc. 2011 Equity Plan and the Stock
Option Agreement, both of which are attached and made a part of this document.
 
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
THE COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
       
(Signature)
           
Name:
             
Title:
 




   
OPTIONEE:
                                       
Name:
 



 
 
 

--------------------------------------------------------------------------------

 

BONDS.COM GROUP, INC


2011 EQUITY PLAN


STOCK OPTION AGREEMENT


1.           Grant of Option.  Bonds.com Group, Inc., a Delaware corporation
(the “Company”), hereby grants to ______________________ (“Optionee”), an option
(the “Option”) to purchase the total number of shares of Common Stock (the
“Shares”) set forth in the Notice of Stock Option Grant accompanying this Stock
Option Agreement (the “Notice”), at the exercise price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms, definitions and
provisions of the Bonds.com Group, Inc. 2011 Equity Plan (the “Plan”) adopted by
the Company, which is incorporated in this Agreement by reference. Unless
otherwise defined in this Agreement, the terms used in this Agreement shall have
the meanings defined in the Plan.
 
2.           Designation of Option.  This Option does not qualify as an
Incentive Stock Option, and it is intended to be a Nonstatutory Stock Option.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 10 of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           This Option may only be exercised with respect to Shares that
already Vested as of the date of such exercise.
 
(iii)           This Option may not be exercised more than once in any six month
period, without the consent of the Company.
 
(iv)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.
 
(v)           In no event may this Option be exercised after the Expiration Date
of the Option as set forth in the Notice.
 
(vi)           If requested by the Company, the exercise of this Option shall be
conditioned upon and subject to the receipt by the Company of an executed
signature page to the Company’s Stockholder’s Agreement, if any.
 
(b)           Method of Exercise.
 
(i)           This Option shall be exercisable by execution and delivery of the
Exercise Notice attached hereto as Exhibit A, or any other form of written
notice approved for
 

 
 

--------------------------------------------------------------------------------

 

such purpose by the Company which shall state Optionee’s election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan.  Such written notice shall be signed by
Optionee and shall be delivered to the Company by such means as are determined
by the Plan Administrator in its discretion to constitute adequate
delivery.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.
 
(ii)           As a condition to the exercise of this Option and as further set
forth in Section 12 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the vesting or exercise of the Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of the Option unless such
issuance or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board.  As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
 
4.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of
Optionee:
 
(a)           cash or check;
 
(b)           cancellation of indebtedness;
 
(c)           by surrender of shares of Common Stock of the Company that have an
aggregate Fair Market Value on the date of surrender equal to the Exercise Price
of the Shares as to which the Option is being exercised;
 
(d)           by surrender of shares of Common Stock otherwise issuable pursuant
to this Option have a Fair Market value equal to the Exercise Price; or
 
(e)           such other methods as may be consistent with the Plan and
permitted by the Plan Administrator.
 
5.           Termination of Relationship.  Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the
 

 
 

--------------------------------------------------------------------------------

 

Option only as set forth in the Notice and this Section 5.  To the extent that
Optionee is not entitled to exercise this Option as of the Termination Date, or
if Optionee does not exercise this Option within the Termination Period set
forth in the Notice or the termination periods set forth below, the Option shall
terminate in its entirety.  In no event, may any Option be exercised after the
Expiration Date of the Option as set forth in the Notice.
 
(a)           Termination.  In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death or for
Cause (as defined in the Plan), Optionee may, to the extent Optionee is vested
in the Option Shares at the date of such termination (the “Termination Date”),
exercise this Option during the Termination Period set forth in the Notice.
 
(b)           Other Terminations.  In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
 
(i)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, but only within six months from the Termination Date,
exercise this Option to the extent Optionee was vested in the Option Shares as
of such Termination Date.
 
(ii)           Death of Optionee.  In the event of the death of Optionee (a)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (b) within thirty (30) days after Optionee’s Termination Date,
the Option may be exercised at any time within six months following the date of
death by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.
 
(iii)           Termination for Cause.  In the event Optionee’s Continuous
Service Status is terminated for Cause, the Option shall terminate immediately
upon such termination for Cause as set forth in Section 10(b)(iv) of the
Plan.  In the event Optionee’s employment or consulting relationship with the
Company is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under the Option, including the
right to exercise the Option, shall be suspended during the investigation
period, also as set forth in Section 10(b)(iv) of the Plan.
 
6.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her.  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
 
7.           Tax Consequences.  THE OPTIONEE HEREBY ACKNOWLEDGES THAT THE
ISSUANCE AND EXERCISE OF THIS OPTION MAY HAVE TAX CONSEQUENCES TO THE OPTIONEE
AND THAT ANY AND ALL SUCH TAX CONSEQUENCES ARE THE SOLE RESPONSIBILITY OF THE
OPTIONEE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE ACCEPTING AND/OR
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 
 

--------------------------------------------------------------------------------

 

8.           Lock-Up Agreement.  Upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Option.  In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.  The Option, including the Plan, constitutes the entire agreement
between Optionee and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 

   
THE COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
       
(Signature)
           
Name:
             
Title:
 




   
OPTIONEE:
                                       
Name:
 








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


EXERCISE NOTICE
